DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (U.S. Patent Application Publication 2019/0318735) in view of Muralidharan et al. (U.S. Patent application Publication 20170330337263).
As per claims 1, 11 and 16, Chao et al. discloses:
A method comprising: 
utilizing, by one or more processors (Figure 7, item 714), counters to track use of a plurality of languages by a user, the counters being updated based on interactions of the user (Paragraph [0017], [0022], [0067] & [0085] – The user profile contains probabilities for each candidate language based on past usage of that language by the user); 
(Figure 4, items 402-406 and Paragraphs [0060] & [0084-0086] – an utterance is detected that is converted to text); 
obtaining, by a language classifier using the one or more processors, an initial prediction having probabilities for the plurality of languages that the text is in the language (Figure 4, item 406 and Paragraphs [0006-0012] & [0086] – a probability that each language model has computed the correct output is determined); 
calculating, by the one or more processors, a language distribution prediction based on the initial prediction and the counters for the user, the language distribution prediction comprising a probability, for each language, that the text is in the language (Figure 4, item 406 and Paragraphs [0006-0012] & [0086] – a probability that each language model has computed the correct output is determined then it is modified by the likelihood probability for that language from the user profile based on past usage to determine a final score); 
selecting, by the one or more processors, a language used in the text based on the language distribution prediction (Figure 4, item 412 and Paragraphs [0006-0012] & [0089] – the highest scoring language is selected as the currently spoken language) ; and 
causing, by the one or more processors, presentation on a display of a message in the selected language (Figure 4, item 412 and paragraph [0089] – textual data is generated in the chosen language for insertion to an input field (i.e. displayed text) of an application in use by the computing device.).
Chao et al. fails to disclose:
The user is a user of an online service.
However, Muralidharan et al. in the same field of endeavor teaches:
The user is a user of an online service (Paragraph [0022] – language affinities for different languages are kept in the user profile for the online service).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable storage medium of Chao et al. with the online service capabilities of Muralidharan et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Claim 16 is directed to a computer readable medium containing instructions to cause a machine to execute the method of claim 1, so is rejected for similar reasons.

As per claims 4, 14 and 19, the combination of Chao et al. and Muralidharan et al. teaches all of the limitations of claims 1, 11 and 16 above. Chao et al in the combination further discloses:
obtaining, for each language, and inferred language probability that indicates a probability that the user speaks that language, wherein calculating the language distribution prediction comprises using the inferred language probability of the plurality of languages for the calculating (Paragraphs [0006-0010] – the language probability score can include contextual information to make it an inferred language probability).

As per claims 5, 15 and 20, the combination of Chao et al. and Muralidharan et al. teaches all of the limitations of claims 1, 11 and 16 above. Chao et al in the combination further discloses:
the counters comprise user counters associated with interactions of the user and conversation counters associated with conversations in the online service (Paragraph [0017] - The one or more probabilities for a language, for the user profile of the user, can be based on past usage of that language by the user for past interactions with an automated assistant and/or past interactions with other platforms (e.g., email platforms, messaging platforms, and/or search platforms).).

As per claim 9, the combination of Chao et al. and Muralidharan et al. teaches all of the limitations of claim 1 above. Chao et al in the combination further discloses:
storing the counters in a counters database, the counters database comprising a user table for storing counters by user and a conversation table for storing counters by conversation (Paragraphs [0017], [0068] & [0070-0073] – there are separate contextual language probabilities by user and application).

As per claim 10, the combination of Chao et al. and Muralidharan et al. teaches all of the limitations of claim 1 above. Chao et al in the combination further discloses:
the user table includes an entry for each user, the entry for each user comprising counters for each of the plurality of languages (Paragraphs [0017], [0068] & [0070-0073] – there are separate contextual language probabilities by user and application).

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (U.S. Patent Application Publication 2019/0318735) and Muralidharan et al. (U.S. Patent application Publication 20170330337263) in view of Osman et al. (U.S. Patent Application Publication 2018/0095624).
As per claims 2, 12 and 17, the combination of Chao et al. and Muralidharan et al. teaches all of the limitations of claims 1, 11 and 16 above. Chao et al. in the combination further discloses:
for each language, calculating a probability of the counters of the user; and 
for each language, multiplying the probability of the counters by the initial prediction (Figure 4, item 406 and Paragraphs [0006-0012] & [0086] – a probability that each language model has computed the correct output is determined then it is modified by the likelihood probability for that language from the user profile based on past usage to determine a final score).
The combination fails to disclose that the probability of the counters is based on a weighted sum of the counters.
However, Osman et al. in the same field of endeavor teaches:
the probability of the counters is based on a weighted sum of the counters (Paragraph [0058]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable storage medium of Chao et al. and Muralidharan et al. with the weighted sum probabilities of Osman et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (U.S. Patent Application Publication 2019/0318735) and Muralidharan et al. (U.S. Patent Application Publication 20170330337263) in view of Liu et al. (U.S. Patent 10,565320).
As per claims 3, 13 and 18, the combination of Chao et al. and Muralidharan et al. teaches all of the limitations of claims 1, 11 and 16 above. The combination fails to disclose:
utilizing a machine-learning model to calculate the probability for each language that the text is in the language, the machine-learning model include features that comprise the counters, values of the initial prediction, and information about the user, the machine-learning model being trained based on past interactions on the online service by users of the online service.
However, Liu et al. in the same field of endeavor discloses:
utilizing a machine-learning model to calculate the probability for each language that the text is in the language, the machine-learning model include features that comprise the counters, values of the initial prediction, and information about the user, the machine-learning model being trained based on past interactions on the online service by users of the online service (Column 4, lines 46-63, Column 5, line 31 – Column 6, line 10, Column 7, lines 7-35, Column 8, lines 1-24, Column 10, lines 18-53 – previous accuracy, user information and language usage are all inputs into the language detection machine learning model).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable storage medium of Chao et al. and Muralidharan et al. with the machine learning capabilities of Liu et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (U.S. Patent Application Publication 2019/0318735) and Muralidharan et al. (U.S. Patent application Publication 20170330337263) in view of Rogynskyy et al. (U.S. Patent Application Publication 2019/0361937).
As per claim 7, the combination of Chao et al. and Muralidharan et al. teaches all of the limitations of claim 1 above. The combination fails to disclose:
applying discounting to each counter based on a time of updating the counter.
However, Rogynskyy et al. in the same field of endeavor teaches:
applying discounting to each counter based on a time of updating the counter (Paragraph [0685] – the counters have a time decaying function applied to them).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable storage medium of Chao et al. and Muralidharan et al. with the time decaying counts of Rogynskyy et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (U.S. Patent Application Publication 2019/0318735) and Muralidharan et al. (U.S. Patent application Publication 20170330337263) in view of Fuxman et al. (U.S. Patent Application Publication 2018/0210874).
As per claim 8, the combination of Chao et al. and Muralidharan et al. teaches all of the limitations of claim 1 above. The combination fails to disclose:
the message in the selected language includes one or more smart replies suggested to the user for responding to a communication in the online service.
However, Fuxman et al. in the same field of endeavor teaches:
the message in the selected language includes one or more smart replies suggested to the user for responding to a communication in the online service (Paragraph [0165] – the suggested responses are supplied in the detected language).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable storage medium of Chao et al. and .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN S LELAND III/Primary Examiner, Art Unit 2677